DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 11/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Railkar et al. (US 2018/0061744 A1).

 	Pertaining to claim 1, Railkar et al. discloses An electronic package (10, see fig. 1) comprising: a substrate (12, see fig. 1); a first die (16, see fig. 1) electrically connected ( see paragraph [0038]) to the substrate (12); a bulk acoustic wave (BAW) device (28, see fig. 1) attached to, and electrically connected to, the first die (16); a protective material  (40, see fig. 1) covering portions of a top surface of the first die (16), 

 	Pertaining to claim 2, Railkar et al. discloses wherein the BAW device (28) is electrically connected (see paragraph [0040]) to the first die via a bond wire (30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (US 2018/0061744 A1) in view of Hua (CN 103193198 A).

 	Pertaining to claim 3, Railkar et al. discloses all claimed limitations, wherein the BAW device is sensitive to stress from the electronic package.  
 	Hua teaches wherein the BAW device is sensitive to stress from the electronic package (see paragraph [0002], lines 7-12).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide BAW device is sensitive to stress from the electronic package in the device of Railkar et al. based on the teachings Hua in order 
the technical field of chip packaging, specifically to a method for MEMS chip package stress is reduced by patterning on the back.

 Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (US 2018/0061744 A1) in view of Shah (US 9,284,182 B1).

 	Pertaining to claim 4, Railkar et al. discloses all claimed limitations except further including containment mask contacting the substrate, wherein the cavity filled with air contacts a portion of the containment mask.  
 	However, Shah teaches containment mask contacting the substrate, wherein the cavity filled with air contacts a portion of the containment mask (see column 2, lines 40-58). 


 	Pertaining to claim 5, Railkar et al. as modified by Shah further discloses, wherein the containment mask includes hydrophobic characteristics (see column 2, line 48-54).

 	Pertaining to claim 6, Railkar et al. as modified by Shah further discloses, wherein the containment mask includes adhesive characteristic (see column 4, line 14-18).  

 	Pertaining to claim 7, Railkar et al. discloses, wherein the containment mask includes one of an epoxy based polymer material (see paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848